Order, dated March 28, 1960, granting motion to vacate the dismissal of the action and restoring cause to the calendar for transfer to the City Court, unanimously reversed, on the law, on the facts, and in the exercise of *927discretion, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs. Not only was there no justifiable excuse offered for the delay from April, 1958 to March, 1960 (see Malekian v. McLean Trucking Go., 10 A D 2d 825; Fischetti v. 242 East 19th St. Corp., 4 A D 2d 867; Moshman v. City of New York, 3 A D 2d 825), but there was also a failure to present facts indicating a meritorious cause of action (Goulton v. Brittingham., 9 A D 2d 653; Drabik v. Valle, 8 A D 2d 705; Gallagher v. Clafington, Inc., 7 A D 2d 627). Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.